Citation Nr: 0612637	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-33 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Columbia, South Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO), which denied a 
TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
a TDIU is warranted based upon his inability to work due to 
his service-connected disabilities.  The veteran is service-
connected for post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling; residuals of 
fracture, left os calcis, currently evaluated as 20 percent 
disabling; and diabetes mellitus, currently evaluated as 
20 percent disabling.  The veteran has a combined disability 
rating of 70 percent.  In reviewing the evidence of record, 
the veteran's PTSD and fracture, left os calcis were examined 
by VA and evaluated in connection with the TDIU claim.  
However, the diabetes mellitus was not considered in 
connection with this TDIU claim.  This should be done prior 
to final adjudication of the claim.  

Additionally, in March 2003, the VA outpatient treatment 
records indicate that the veteran has diabetic retinopathy 
and in July 2002 and February 2003 VA outpatient treatment 
records, it indicates that the veteran has bilateral hearing 
impairment as a result of noise exposure in Vietnam during 
combat.  It is indicated that there was extensive right-
handed rifle shooting.  It is important to note that the 
Board must review all issues reasonably raised from a liberal 
reading of all documents in the record.  EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).  These issues of bilateral hearing 
loss and diabetic retinopathy, secondary to diabetes 
mellitus, appear to result in service connection claims 
reasonably raised from the record.  As such, these issues are 
inextricably intertwined with the issue on appeal.  Harris v. 
Derwinski, 1 Vet. App  180 (1991).  Therefore, they should be 
evaluated prior to final consideration of the TDIU claim.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice of the 
type of evidence necessary to receive a higher disability 
rating, as well as notice of the type of evidence necessary 
for the assignment of an effective date if a higher rating is 
awarded.   In the present appeal, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an endocrine examination for the purpose 
of determining the current severity of 
the veteran's diabetes mellitus 
disability.  All necessary tests and 
studies, should be ordered.  The claims 
folder should be reviewed prior to 
examination of the veteran.  The examiner 
should specifically report all symptoms 
related to the veteran's service-
connected diabetes mellitus.  Based upon 
the examination findings, review of 
historical records, and medical 
principles, the physician should opine, 
with full supporting rationale, whether 
it is at least as likely as not that the 
veteran has diabetic retinopathy due to 
or part and parcel of the veteran's 
service-connected diabetes mellitus.  

The examiner should indicate whether the 
veteran's diabetes mellitus requires 
insulin, restricted diet, and regulation 
of activities.  The examiner should also 
indicate whether the veteran's diabetes 
mellitus, in concert with his other 
service-connected disabilities, render 
him unemployable.  

2.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim for TDIU on appeal, as outlined by 
the Court in Dingess/Hartmann v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

3.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If the decision is 
adverse to the appellant, he should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, and he should be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).









_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






